DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 3, 6, 9, 12, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The disclosure is objected to because of informalities. It is suggested that Applicants amend the disclosure as follows:
[0065] Accordingly, after the dashboard templates are populated, the user
interface for the data visualizations of the populated dashboard templates is then
embedded inside the software development platform 102 user interface 224 to allow
users to view and interact with these visualizations alongside the source data.
Exemplary performance metrics, dashboards, and visualizations will now [[not]] be described with reference to FIGS. 5-8.

Appropriate correction is required.

Claim Objections
Claims 3, 9 and 15 are objected to because of an antecedence issue. It is suggested Applicants amend these claims as follows:
Claim 3
-- The method as set forth in claim 1, further comprising, subsequent to authentication of a user identifier in response to receipt of a request for analytics from a [[the]] client device: --
The same correction should be made to claims 9 and 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 11, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120331439 A1 - hereinafter "Zimmermann", in view of US 20200334269 A1 - hereinafter "Chowdhury", and in view of US 10026045 B1 - hereinafter "Portnoy".

With respect to claim 1, Zimmermann teaches,
A method for providing software development analytics, the method implemented by an analytics apparatus and comprising: - "In this case, computer 302(1) includes an analytics engine 310(1), processor(s) 312, and storage 314, among others." [0029]; Fig. 3
provisioning an analytics application in an instance of a software development platform, wherein the analytics application comprises - "FIG. 2 shows a system architecture 200 (software development platform) in which software project analytics can be employed. In this case, various data sources 202 that relate to a software development project can be accessed. Data from the data sources 202 can be populated into a database or data warehouse 204. The data can be populated into the data source on an on-going basis, such as continually, periodically, or from time to time. An analytics engine 206 (analytics application) can analyze the data (i.e., via functions) in the data warehouse 204 to detect useful information. The analytics engine can then present the useful information to the user as indicated by the presentation avenues 208." [0020]
extracting - "FIG. 2 shows a system architecture 200 in which software project analytics can be employed. In this case, various data sources 202 (databases) that relate to a software development project can be accessed. Data from the data sources 202 can be populated into a database or data warehouse 204." [0020]. "Further, in the illustrated configuration, examples of data sources 202 can include version control 214 (database), issue tracking 216, requirements 218, documentation 220, and discussion or mailing lists 222. These data sources can be derived from artifacts that are created during the natural course of software development....The version control data source (database) contains the actual source code changes and metadata (raw analytics data) (such as who made the changes, when they were made, and messages associated with the changes) that occurred during the course of the project." [0021]
applying the one or more functions to the extracted raw analytics data to generate performance metrics for the software development process; and - "The term "parameter" is used broadly to cover any information that may be useful in understanding an aspect of the software development project. Many parameters may be thought of as metrics. For instance, the amount of churn per unit time can be an example that can be used as a parameter...To summarize, the term "parameter" can refer to some type of measurement or analysis (i.e., via functions) of the raw data in a data warehouse associated with the software development project, whether this be a quantitative metric, a categorization, a nominal value, or something else." [0018]
populating - "FIG. 5 is a GUI 502 generated responsive to the user request for a trend summarization of software development project "BinaryFoo.dll". The GUI shows two graphs 504 and 506 related to summaries of trends of the software development project. Graph 504 relates to a first parameter associated with a first trend. Graph 506 relates to a second parameter associated with a second trend." [0051]
Zimmermann does not explicitly teach wherein the analytics application comprises a schema; extracting according to the schema raw analytics data.
However, in the analogous field of software metrics, Chowdhury teaches:
"As illustrated in FIG. 1, in accordance with an embodiment, an analytic applications environment 100 can be provided by, or otherwise operate at, a computer system having a computer hardware (e.g., processor, memory) 101, and including one or more software components operating as a control plane 102, and a data plane 104, and providing access to a data warehouse, data warehouse instance 160." [0051] 
"In accordance with an embodiment, the data warehouse can include a default analytic applications schema (referred to herein in accordance with some embodiments as an analytic warehouse schema) 162 and, for each customer (tenant) of the system, a customer schema as described above." [0071]; Fig. 1
"In accordance with an embodiment, the data plane is responsible for performing extract, transform, and load (ETL) operations, including extracting transactional data from an organization's enterprise software application or data environment, such as, for example, business productivity software applications and corresponding transactional databases offered in a SaaS environment, transforming the extracted data into a model format, and loading the transformed data into a customer schema of the data warehouse." [0072]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zimmermann with Chowdhury's teachings because doing so would provide Zimmermann's system with the ability to ensure the quality of extracted data, as suggested by Chowdhury [0098].
Zimmermann does not explicitly teach:
wherein the analytics application comprises one or more dashboard templates;
populating the one or more dashboard templates based on the performance metrics and embedding the populated one or more dashboard templates into a user interface of the software development platform to facilitate visualization of the raw analytics data.
However, in the analogous field of software metrics, Portnoy teaches:
"The enterprise hierarchical performance system 100 comprises a data collection module 110, an administrative module 120, a user profile management module 130, a metrics engine 140, a workflow engine 150, a reporting module 160, and a user interface module 170 (analytics application)." (col. 2:36-40)
"User interface module 170 can display performance information (e.g., metrics and risks) with associated numerical values and colors, and can customize the display of performance information....Further, user interface module 170 can be configured to allow users to create customizable displays by choosing different viewing templates for different parts of a screen, and can support user account maintenance." (col. 4:42-53)
"The display of performance information can be customized with visualization templates. By creating a variety of visualization templates, different performance information and display formats can be selected to provide customized views of performance information." (10:1-5)
"A new user interface screen may be created based on a visualization template." (col. 10:28-29)
"For example, the manager may be responsible for a software development project and the employees may be individual developers, testers, and configuration managers involved in the software development, the performance data being, e.g., source code development progress data determined or measured and verified through monitoring of source code repositories, test results, and configuration of different environments." (col. 9:3-10)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zimmermann and Chowdhury with Portnoy's teachings because doing so would provide Zimmermann/Chowdhury's system with the ability to facilitate the display and sharing of pertinent performance metrics, as suggested by Portnoy (col. 1:22-33).

With respect to claims 2, 8 and 14, Zimmermann teaches,
wherein the analytics data comprises one or more of...source control repository data, and comprises lifecycle data associated with a plurality of stages of a development lifecycle of the software development process. - "Further, in the illustrated configuration, examples of data sources 202 can include version control 214, issue tracking 216, requirements 218, documentation 220, and discussion or mailing lists 222. These data sources can be derived from artifacts that are created during the natural course of software development. For instance, requirements contain the pieces of functionality that software must contain for it to be considered complete and these are created at the beginning of a software project. The requirements for a project dictate the planning and actual development work that goes on. The version control data source contains the actual source code changes and metadata (such as who made the changes, when they were made, and messages associated with the changes) that occurred during the course of the project. Documentation may be actual user documentation for the user of the software project or may be documentation intended for project stakeholders such as design and planning documents, documents containing the structure of the software system, or documents regarding the process of the project (e.g. the testing plan)..." [0021]

With respect to claims 5, 11 and 17, Portnoy teaches,
wherein the populated one or more dashboard templates comprise one or more of an...planning...dashboard. - "In an embodiment, the system may be used for Earned Value Management (EVM). EVM is based on measurements of three values: planned value (PV), or how much money (hours) was planned to be spent by a certain time; actual cost (AC), or how much that has been actually spent by that time; and earned value (EV), or how much money was planned to be spent for the status of the schedule at that time." (col. 9:30-36) "The system may include a visualization template to provide EVM display. See, e.g., FIG. 5. That template uses metrics to provide the three EVM parameters described above: PV, AC, and EV." (col. 9:37-40)

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann, Chowdhury and Portnoy, in view of US 10819593 B1 - hereinafter "Parthasarathy".

With respect to claims 4, 10 and 16, Portnoy teaches,
wherein the populated one or more dashboard templates comprise one or more visualizations of the performance metrics associated with a plurality of environments including development and production environments. - "The display of performance information can be customized with visualization templates. By creating a variety of visualization templates, different performance information and display formats can be selected to provide customized views of performance information." (10:1-5) "For example, the manager may be responsible for a software development project and the employees may be individual developers, testers, and configuration managers involved in the software development, the performance data being, e.g., source code development progress data determined or measured and verified through monitoring of source code repositories, test results, and configuration of different environments." (col. 9:3-10)
Zimmermann does not explicitly teach wherein the populated one or more dashboard templates comprise one or more visualizations of the performance metrics associated with movement of metadata files through a continuous delivery or continuous deployment (CI/CD) pipeline.
However, in analogous art for software metrics, Parthasarathy teaches:
"Continuous delivery monitoring system 150 may continuously detect service regression in the performance or behavior of one or more applications within environment 120 in real-time, and before or after a software update 134 is delivered to application 130." (col. 3:32-36)
"As monitoring system 150 provides continuous delivery and monitoring of new code, it may provide updates, alerts, notifications, and other information through one or more user interfaces to a user 194." (col. 4:16-19)
"FIG. 6 is a method for providing a dashboard. The method of FIG. 6 provides more detail for step 335 of FIG. 3. First, a dashboard page template is generated at step 610. The dashboard page template may be generated with default application icons for monitored periods of time within a graphical application performance window. Scaled application performance scores may be generated at step 610." (col. 9:21-27)
"The template may be populated with application performance icons based on a scaled application performance score for the monitored periods of time at step 615. (col. 9:41-43)
"Application performance scores for the next period of time are received at step 620. The application performance scores for each time period correspond with a column of icons in the interface of FIG. 8." (col. 10:3-6)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Zimmermann, Chowdhury and Portnoy with Parthasarathy's teachings because doing so would provide Zimmermann/Chowdhury/Portnoy's system with the ability to provide an improved method for reporting monitored dynamic data for software systems, as suggested by Parthasarathy (col. 1:18-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192